In a special proceeding by a judgment creditor pursuant to statute (CPLR 5227) to direct Long Island Trust Company to pay the amount of the petitioner’s judgment from funds of the judgment debtor, Freedom Stamps of America, Inc., in the possession of Long Island Trust Company, the latter appeals from two orders of the Supreme Court, Nassau County: (1) an order entered August 23, 1965, which denied its motions to bring in additional parties and for leave to conduct certain pretrial examinations; and (2) an order entered September 15, 1965, which denied its application for summary relief under the statute in its favor. Order of August 23, 1965 reversed, motion granted, without costs, and matter remitted for the purpose of the making of an order specifying the time and place for the taking of the deposi*447tions of the persons named and the inspection of the documents referred to in the motion papers. Order of September 15, 1965 affirmed, without costs. In our opinion, a triable issue as to authorization for withdrawal of the moneys in the account is presented. The agreements and relationship between petitioner and the parties to be added and examined relate to material matters at issue.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.